Citation Nr: 1602588	
Decision Date: 01/28/16    Archive Date: 02/05/16

DOCKET NO.  12-18 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1. Entitlement to an increased initial rating for residuals, fracture of the fifth interphalangeal bone, left foot (left foot disability), currently rated 10 percent disabling.

2. Entitlement to an increased initial rating for hypertension, currently rated noncompensable.


ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from October 2002 to October 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which, in pertinent part, granted service connection for a left foot disability and hypertension. The December 2008 rating decision assigned a 10 percent disability rating for the left foot disability and rated the hypertension as noncompensable.

The Veteran's attorney withdrew his representation during the appeal period.

The Veteran requested a Travel Board hearing in his June 2012 VA Form 9. In an April 2015 letter, the Veteran withdrew his request for a hearing.

In a June 6, 2014 statement from the Veteran's former attorney, it was argued that a VA Form 9 dated July 3, 2012 should be accepted as a notice of disagreement was to June 2012 decision of a VA Decision Review Officer regarding the evaluation assigned for PTSD.  The July 2012 Form 9 did not identify the June 2012 decision regarding PTSD or provide any indication of disagreement with the action regarding the assignment of the rating.  The form noted that the action was to appeal issues listed on a statement of the case or supplemental statement of the case and did not identify the rating decision.  The Board finds that the July 3, 2012 VA form 9 did not constitute a notice of disagreement and no further action is required.  

FINDINGS OF FACT

1. For the entire rating period on appeal, the Veteran's left foot disability has been manifested by moderate symptoms, to include pain upon excessive standing or walking, and a five degree decrease in dorsiflexion.

2. For the entire rating period on appeal, the Veteran's hypertension has been manifested by diastolic pressures less than 100mm. Hg and systolic pressures less than 160 mm. Hg. The Veteran's hypertension is not manifested by a history of diastolic pressures greater than 100mm. Hg that require continuous medications to control.




CONCLUSIONS OF LAW

1. For the entire initial rating period on appeal, the criteria for a rating in excess of 10 percent disabling for a left foot disability have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.21, 4.71a, Diagnostic Code (DC) 5284 (2015).

2. For the entire rating period on appeal, the criteria for an initial compensable rating for hypertension have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.31, 4.104, DC 7101 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Clams Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 
38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

As noted above, the claims for increased ratings for a left foot disability and hypertension arise from the Veteran's disagreement with the rating assigned in connection with the grant of service connection for these disabilities. The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions such as the propriety of the assigned rating, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice. Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007). Consequently, further discussion of the VCAA's notification requirements with regard to this claim is unnecessary.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim. 38 U.S.C.A. § 5103A (West 2014); 
38 C.F.R. § 3.159(c), (d) (2015). This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim. 38 C.F.R. § 3.159(c)(4) (2015). 

In this case, VA obtained the Veteran's service treatment records and all of the identified post-service private and VA treatment records. The Veteran was given VA examinations in October 2008 and March 2012. When VA undertakes to provide a VA examination, it must ensure that the examination is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). Both of the VA examinations were thorough, adequate, and provided sound bases upon which to base a decision with regard to the Veteran's claim. The VA examiners personally interviewed and examined the Veteran, fully reviewed all medical evidence of record, and specifically addressed the symptoms listed in the relevant criteria in the potentially applicable diagnostic codes. Id. In addition, the VA examiners addressed the functional impact of the disability upon ordinary conditions of daily life and work. As a result, the Board finds the October 2008 and March 2012 VA examinations to be adequate for rating purposes of the issue on appeal.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements. The claims for entitlement to an initial compensable rating for hypertension and an increased initial rating for a left foot disability are thus ready for consideration on the merits.

Laws and Regulations - Increased Ratings

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1 (2015); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994). Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings. Hart v. Mansfield, 21 Vet. App. 505 (2007). The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  See Francisco, 7 Vet. App. at 58; Hart, 21 Vet. App. at 505.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. 
§ 4.7 (2015). Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran. 38 C.F.R. § 4.3 (2015).

In the case of hypertension, the Rating Schedule does not specifically provide for a noncompensable disability rating. In every instance where the Rating Schedule does not provide a noncompensable evaluation for a diagnostic code, a noncompensable disability rating will be assigned when the requirements for a compensable evaluation are not met. 38 C.F.R. § 4.31 (2015).

The Court has emphasized that when assigning a disability rating it is necessary to consider functional loss due to flare-ups, fatigability, incoordination, and pain on movements. See DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995). The rating for an orthopedic disability should reflect functional limitation due to pain, which is supported by adequate pathology and evidenced by the visible behavior of the veteran undertaking the motion. Weakness is also as important as limitation of motion, and a part of which becomes painful on use must be regarded as seriously disabled. A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity, or the like. See 38 C.F.R. § 4.40 (2015). The factors of disability reside in reductions of their normal excursion of movements in different planes. Instability of station, disturbance of locomotion, and interference with sitting, standing, and weight bearing are related considerations. See 38 C.F.R. § 4.45 (2015). It is the intention of the Rating Schedule to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimal compensable rating for the joint. 38 C.F.R. § 4.59 (2015). The application of 38 C.F.R. § 4.59 is not limited to arthritis-related claims. Burton v. Shinseki, 25 Vet. App. 1 (2011).

When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found. Such separate disability ratings are known as staged ratings. See Fenderson v. West, 12 Vet. App. 119, 126 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Increased Rating for a Left Foot Disability - Analysis

The Veteran is in receipt of a 10 percent rating for a left foot disability. This disability is currently rated under 38 C.F.R. § 4.71a, DC 5284, which provides disability ratings for foot injuries not otherwise contemplated by the ratings schedule. The Veteran contends that his service-connected left foot disability is worse than that contemplated by the disability rating currently assigned, and asserts that an increased rating is warranted.

Under DC 5284, moderate symptoms are rated as 10 percent disabling. Moderately severe symptoms are rated as 20 percent disabling. Severe symptoms are rated as 30 percent disabling. A 40 percent disability rating is granted only with actual loss of use of the foot.

The words "mild," "moderate," "severe," and "pronounced" are not defined in the Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just." 
38 C.F.R. § 4.6 (2015). It should also be noted that use of such terminology by VA examiners or other physicians, although an element of evidence to be considered by the Board, is not dispositive of an issue. All evidence must be evaluated in arriving at a decision regarding an increased rating. 38 C.F.R. §§ 4.2, 4.6 (2015).

The Veteran was afforded a VA examination as to his left foot disability in October 2008. During the examination, the Veteran reported that he had discomfort in his foot, with increased pain at the end of the day. He reported that the pain did not interfere with his ability to perform his job duties. He also reported increased pain with cold and rainy weather. The Veteran told the examiner that he ran about two and a half  miles two to three times per week, and that there was some increased pain after running. He reported that there was no increased pain with his usual activities. The Veteran described the pain as localized and continuous, with severity ranging from a one at baseline to a four out of ten. He said that he experienced increased pain and fatigue after excessive walking, but no weakness or lack of endurance. The examiner reported that the Veteran's gait was normal and he did not use any assistive devices. The examiner reported full range of normal motion for all of the Veteran's joints. He indicated that left foot dorsiflexion was 15 degrees, while normal dorsiflexion is 20 degrees. Plantar flexion was 45 degrees, and normal plantar flexion is 45 degrees. The examiner reported that following repetitive movements there was no change in range of motion, and no pain, fatigue, weakness, or lack of endurance found. Minimal tenderness was elicited by the examiner in the Veteran's left foot. All neurologic testing returned normal results. The examiner reported that an x-ray of the Veteran's left foot showed no fracture, dislocation, or other osseous abnormality. 

The October 2008 examiner did not did not review the claims file; however, the Board finds that the examiner had adequate facts and data regarding the history and condition of the left foot disability. The examiner conducted an interview of the Veteran regarding the current and past symptoms, treatment, and functional limitations. See VAOPGCPREC 20-95 (interpreting that in some cases an accurate history by a veteran may be a valid basis for an examination report rather than claims file review); see also Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (holding that claims file review, as it pertains to obtaining an overview of the claimant's medical history, is not a requirement for medical opinions). Neither the Veteran nor the representative has cited to any relevant history, symptom, or functional impairment that was present at the time of the October 2008, examination that was not considered by the examiner.

The Veteran was afforded another VA examination in March 2012. The examiner reported that the Veteran's foot pain was not constant, but occurred with weight-bearing activities and prolonged standing. The examiner described the Veteran's left foot disability as moderate. The examiner indicated that the Veteran's left foot disability would impact his ability to work, as the Veteran experienced left foot pain with weight bearing activities and prolonged standing.

Both examiners found that the Veteran's main symptom of his left foot disability is moderate pain with prolonged standing, walking or weight bearing activities. While the October 2008 examiner found a decrease in dorsiflexion.  The Board finds that a five degree change is a moderate change. October 2008 examiner found no structural abnormalities of the foot. The entirety of the evidence indicates moderate symptoms of a left foot disability, which corresponds to a 10 percent disability rating under DC 5284. As the evidence is consistent throughout the appellate period, a uniform 10 percent rating is warranted for the left foot disability from October 15, 2008.`

The Board has considered whether a higher initial disability rating is warranted based on functional loss due to pain or weakness, fatigability, incoordination, or pain on movement of a joint, in reaching its finding. See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also Deluca, 8 Vet. App. 202. The Veteran has reported functional impairments such as difficulty with prolonged walking and difficulty with prolonged standing. The DeLuca factors go to additional loss of function caused by limitation of motion due to pain, fatigability, and weakness; however, in this case, for the entire appeal period, even with consideration of pain and fatigability, the left foot disability symptoms are moderate and limited to a disability rating of 10 percent. As such, for the entire period on appeal, the Veteran is already receiving the appropriate compensation for the extent of the limited motion, pain, and functional impairment based on the DeLuca factors derived from 38 C.F.R. §§ 4.40, 4.45, 4.59.

The Board has additionally considered other diagnostic codes to provide the Veteran with the most beneficial disability rating for his symptomatology. See Schafrath, 1 Vet App. at 595. Specifically, the Board has considered the additional diagnostic codes that relate to the feet (DC 5276-5283).

In consideration of the additional diagnostic codes relating to the feet, the Board finds that disability ratings under Diagnostic Codes 5276-5283 are not warranted in this case. The evidence of record provides no consistent documentation of diagnoses of acquired flatfoot (DC 5276), a bilateral weak foot (DC 5277), acquired claw foot or pes cavus (DC 5278), anterior metatarsalgia or Morton's disease (DC 5279), hallux valgus (DC 5280), hallux rigidus (DC 5281), hammer toes (DC 5282), or malunion or nonunion of the tarsal or metatarsal bones (DC 5283). Therefore, the Board finds disability ratings under Diagnostic Codes 5276-5283 are inapplicable in this case.

In arriving at these conclusions, the Board has carefully considered the lay assertions of the Veteran. The Board acknowledges that the Veteran, in advancing this appeal, believes that the disability on appeal has been more severe than the assigned disability rating reflects. Moreover, the Veteran is competent to report observable symptoms. Layno, 6 Vet. App. 465. In this case, however, the competent medical evidence, which offers detailed specific specialized determinations relating to the rating criteria, is the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal; the medical evidence also contemplates the Veteran's descriptions of symptoms. The lay testimony has been considered together with the probative medical evidence in clinically evaluating the severity of the Veteran's current symptomatology.

For these reasons, the Board finds that the weight of the lay and medical evidence does not support a finding for a disability rating in excess of 10 percent disabling for a left foot disability at any time during the initial appeal period, and the claim must be denied. Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application. See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7 (2015).

Initial Compensable Rating for Hypertension - Analysis

The Veteran is in receipt of a noncompensable rating for hypertension. This disability is currently rated under 38 C.F.R. § 4.104, DC 7101, which provides disability ratings for hypertensive vascular disease. The Veteran contends that his service-connected hypertension is worse than that contemplated by the disability rating currently assigned , and asserts that an increased rating is warranted.

Under DC 7101, provides a 10 percent rating for diastolic pressure predominantly 100mm. Hg or more, or; systolic pressure predominantly 160mm. Hg or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100mm. Hg or more who requires continuous medication for control. A 20 percent rating is warranted for diastolic pressure predominantly 110mm. Hg or more, or; systolic pressure predominantly 200mm. Hg or more. For a 30 percent rating, diastolic pressure must be predominantly 120mm. Hg or more; and for a 40 percent rating, diastolic pressure must be predominantly 130mm. Hg or more. Note (1) instructs that hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days. For purposes of this section, the term hypertension means that the diastolic blood pressure is predominantly 90mm. Hg or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. Hg or greater with a diastolic blood pressure of less than 90mm. Hg. 38 C.F.R. § 4.104, DC 7101 (2015).
In the Veteran's service treatment records, his blood pressure was recorded as follows:

143/97 on July 25 2003
145/76 on October 6, 2003
146/91 on November 3, 2004
133/88 on March 21, 2005
133/88 on October 21, 2005
160/70 on November 8, 2005
154/89 and 162/95 on March 5, 2007
149/95 on March 6, 2007
152/97 and 138/90 on March 7, 2007
142/91 and 135/88 on March 8, 2007
134/88 on March 12, 2007
143/91 on March 13, 2007
140/89 on April 4, 2007
151/104 on October 1, 2007
144/93 on October 10, 2007 
138/95 on December 13, 2007

The service treatment records also show that the Veteran was prescribed medication to treat his hypertension during service.

The Veteran was afforded a VA examination as to his hypertension in October 2008. During the examination, his blood pressure was recorded as 154/80, 150/74, and 144/68.  While the examiner did not review the claims file,  Board finds that the examiner had adequate facts and data regarding the history and condition of the hypertension.  The examiner conducted an interview of the Veteran regarding the current and past symptoms treatment, and functional limitations. Neither the Veteran nor the representative has cited to any relevant history, symptom, or functional impairment that was present at the time of the October 2008 examination that was not considered by the examiner.

In a January 2009 VA treatment note, the Veteran's blood pressure was recorded as 148/88.

During a June 2009 VA physical examination, the Veteran's blood pressure was recorded as 125/87.

The Veteran was afforded a VA examination as to his hypertension in March 2012. The examiner reported that the Veteran had no complications, symptoms, or side-effects of hypertension. The Veteran's hypertensive has been continuously treated with medication since service. During the examination, the Veteran's blood pressure was recorded as 150/92, 150/94, and 145/90.

Only two of the blood pressure readings in the record, recorded in October 2007, reflect a diastolic pressure over 100mm. Hg. Only two of the blood pressure readings in the record, recorded in March 2007 and November 2005, reflect a systolic pressure over 160 mm. Hg. Therefore, the Board finds that the Veteran's hypertension is not manifested by diastolic pressures predominantly 100mm. Hg or more, or systolic pressures predominantly 160mm. Hg or more, such as to warrant a 10 percent disability rating. 38 C.F.R. § 4.104, DC 7101 (2015). 

The record includes the Veteran's service treatment records, which document his blood pressure readings over the six years immediately prior to his claim. While the evidence is clear that the Veteran was initially prescribed anti-hypertensive medication in service and he requires continuous medication for control of his hypertension, only one of the blood pressure readings in the record since his entrance to service in 2002 reflects a diastolic pressure reading higher of 100mm. Hg or more. Therefore, the Board finds that the Veteran does not have a history of diastolic pressures predominantly 100mm. Hg or more such as to warrant a 10 percent disability rating. 38 C.F.R. § 4.104, DC 7101 (2015). 

38 C.F.R. § 4.31 provides that in every instance where the Rating Schedule does not provide a noncompensable evaluation for a diagnostic code, a noncompensable disability rating will be assigned when the requirements for a compensable evaluation are not met. Diagnostic Code 7101 does not provide a noncompensable disability rating; therefore, the Veteran must satisfy the threshold requirements for a compensable rating. 38 C.F.R. § 4.31 (2015). In this case, the Veteran has not satisfied any of the threshold criteria for a compensable disability rating, and therefore, a noncompensable disability rating is warranted. 38 C.F.R. § 4.104, DC 7101 (2015).

In summary, the weight of the evidence demonstrates that the Veteran's hypertension is manifested by diastolic pressures predominantly less than 100mm. Hg and systolic pressures predominantly less than 160mm. Hg. Additionally, while the evidence clearly establishes that the Veteran requires continuous medication to control his hypertension, the weight of the evidence does not demonstrate a history of diastolic blood pressure predominantly 100mm. Hg or more. For these reasons, the Board finds that the weight of the evidence does not show that a compensable rating is warranted for hypertension, and the claim must be denied. As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine does not apply. 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7 (2015).

Extraschedular Consideration

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry. See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). The first question is whether the schedular rating criteria adequately contemplate the Veteran's disability picture. Thun, 22 Vet. App. at 115. If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms. If his disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extraschedular rating is warranted.

Further, according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extraschedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations." Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.

In this case, the symptoms of the Veteran's left foot disability are fully contemplated by the applicable rating criteria. The rating criteria found in DC 5284 are very broad and contemplate the Veteran's symptoms of pain upon weight bearing or excessive standing or walking, and decreased range of motion. Because the Veteran's left foot symptoms are contemplated by the rating criteria, it need not reach step 2 of the Thun analysis.

The symptoms of the Veteran's hypertension are also fully contemplated by the applicable rating criteria. The rating criteria found in DC 7101 contemplate the Veteran's current and historical blood pressure readings and medication use during the appeal period. 38 C.F.R. § 4.104, DC 7101. Because the Veteran's hypertension symptoms are contemplated by the rating criteria, it need not reach step 2 of the Thun analysis.

The Veteran has not asserted, and the evidence of record has not suggested, any combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate. As such, the Board finds that the Rating Schedule is adequate to evaluate the Veteran's current left foot disability, hypertension, and associated symptomatology. Therefore, in the absence of exceptional factors, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met. Thun, 22 Vet. App. at 115-16; Johnson, 762 F.3d at 1362; Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Moreover, the Board has considered whether the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) was reasonably raised by the record in this case. Neither the Veteran nor the evidence suggests unemployability due to service-connected disabilities. Rice v. Shinseki, 22 Vet. App. 447 (2009). In this regard, the evidence of record indicates the Veteran's left foot disability negatively affects his ability to tolerate prolonged periods of weight bearing or walking. While the March 2012 VA examiner specifically indicated that the Veteran's left foot disability did impact his ability to work, the examiner did not indicate that the disability would prevent the Veteran from performing any type of occupational task. In the October 2008 VA examination, the Veteran specifically stated that his left foot disability did not prevent him from performing his tasks at work. Therefore, as the issue of a TDIU is not reasonably raised by the record, it is not part of the present appeal.


ORDER

Entitlement to a disability rating in excess of 10 percent for a left foot disability is denied.

Entitlement to a compensable disability rating for hypertension is denied.




____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


